NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
GPS INDUSTRIES, INC. AND OPTIMAL I.P.
HOLDINGS, L.P.,
Plaintiffs-Appellants,
V.
ALTEX CORPORATION, DECA INTERNATIONAL
CORP., GOLFLOG]X, INC., AND L1
TECHNOLOGIES, INC.,
Defen,dants-Appellees,
and
GPS GOLF PRO, LLC, KARRIER
COMMUNICATIONS, GPS TECHNOLOGIES, INC.,
LINKS POINT, INC., AND TEE2GREEN
TECHNOLOGIES, PTY LTD.,
Defendcmts,
and
SKYHAWKE TECHNOLOGIES, LLC,
Defendant-Appellee.
2009-1535
Appeal from the U11ited States District C0urt for the
N0rthern DiStrict of Texas in case n0. 3107-CV-()831,
Judge Ed Kinkeade.

GPS INDUSTRIES V. ALTEX CORP 2
Bef01'e DYK, C'irCuit Judge.
0 R D E R
GPS lndustries, Inc. and Optimal I.P. Holdings, L.P.
(GPS) and Altex Corporation et al. (Altex) each respond to
the court’s order directing them to respond whether this
appeal should be dismissed.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The stay of proceedings is lifted.
(2) GPS is directed to file a supplemental brief of no
more than ten pages, within 14 days of the date of this
0rder, addressing the impact on this c0urt’s jurisdiction
over this appeal of (a) the transfers reflected on the Pat-
ent Assignment Abstract of Title for Patent No. 5,364,093,
and (b) the 0ctober 2, 2009 order of the United States
Bankruptcy Court for the Middle District of Florida in fn
re GPS In,dus., Inc., No. 8:09-BK-16'766. Altex and Sky-
Hawke Technolog'ies, LLC each may file a supplemental
brief of no more than ten pages within 14 days of the date
of service of GPS’s supplemental brief.
CCI
FoR THE CoURT
JAN 0 4 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
Alfons0 Garcia Chan, Esq.
John L. Hendricks, Esq.
Arthur I. Neustadt, Esq. |LEB
§ ma
. .c0 APPEALs
S 17 u smELiEol?rfAL c\Rcu\T
»JAN 04 2011
.lAN lElRBALY
CLERK